Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a target value setting unit configured to set a gain target value, which is a target value of a gain used to control the assist force output by the motor, on a basis of the voltage detected by the battery voltage sensor; 
a gain setting unit configured to set the gain on a basis of the gain target value set by the target value setting unit; 
a torque sensor configured to detect a steering torque applied by the steering wheel; and 
a control unit configured to control the assist force output by the motor on a basis of the gain set by the gain setting unit and the steering torque detected by the torque sensor, 
wherein the target value setting unit sets the gain target value to a predetermined usual value when the voltage detected by the battery voltage sensor is within a predetermined range of usual voltage, and sets the gain target value to a value below the usual value when the voltage is outside the range of the usual voltage; and 
wherein the gain setting unit determines whether or not a set gain at recovery, which is the gain set by the gain setting unit at recovery of the voltage detected by the battery voltage sensor from outside the range of the usual voltage to within the range of the usual voltage, is larger than a predetermined prescribed threshold, the gain setting unit setting the gain to immediately increase up to the gain target value when the set gain at recovery is determined to be larger than the prescribed 
	Claims 1-9 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846